Name: Political and Security Committee Decision EUPOL Kinshasa/2/2005 of 22 November 2005 extending the mandate of the Head of Mission of the EU Police Mission in Kinshasa (DRC), EUPOL Kinshasa
 Type: Decision
 Subject Matter: Africa;  personnel management and staff remuneration;  European construction;  international security
 Date Published: 2005-12-21; 2006-06-29

 21.12.2005 EN Official Journal of the European Union L 335/57 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL KINSHASA/2/2005 of 22 November 2005 extending the mandate of the Head of Mission of the EU Police Mission in Kinshasa (DRC), EUPOL Kinshasa (2005/921/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular Article 25(3) thereof, Having regard to Council Joint Action 2004/847/CFSP of 9 December 2004 on the European Union Police Mission in Kinshasa (DRC) regarding the Integrated Police Unit (EUPOL Kinshasa) (1), and in particular Article 5 and 8 thereof, Whereas: (1) On 9 December 2004, the Political and Security Committee adopted Decision EUPOL Kinshasa/1/2004 (2) appointing Mr AdÃ ­lio CustÃ ³dio as Head of Mission of EUPOL Kinshasa. (2) The abovementioned Decision expires on 31 December 2005. (3) On 7 November 2005 the Council agreed to extend EUPOL Kinshasa for a further period of 12 months. (4) The Secretary General/High Representative has proposed the extension of the mandate of Mr AdÃ ­lio CustÃ ³dio as Head of Mission of EUPOL Kinshasa until the end of the Mission. (5) The mandate of the Head of Mission of EUPOL Kinshasa should therefore be extended until the end of the Mission, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Mr AdÃ ­lio CustÃ ³dio as Head of Mission of EUPOL Kinshasa is hereby extended until the end of the Mission. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until the end of the Mission EUPOL Kinshasa. Done at Brussels, 22 November 2005. For the Political and Security Committee The President J. KING (1) OJ L 367, 14.12.2004, p. 30. (2) OJ L 396, 31.12.2004, p. 61.